               Case 19-70059-FJS                   Doc 1        Filed 01/07/19 Entered 01/07/19 17:34:48                                Desc Main
                                                                Document      Page 1 of 82
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Robert                                                           Deborah
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        William                                                          Marie
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Loulies                                                          Loulies
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2755                                                      xxx-xx-5048
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
              Case 19-70059-FJS                 Doc 1        Filed 01/07/19 Entered 01/07/19 17:34:48                              Desc Main
                                                             Document      Page 2 of 82
Debtor 1   Robert William Loulies
Debtor 2   Deborah Marie Loulies                                                                      Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years
                                 DBA BD Loulies, Inc./EIN: XX-XXXXXXX                          DBA BD Loulies, Inc. / EIN: XX-XXXXXXX
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2333 Wildwood Road
                                 Chesapeake, VA 23323
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Chesapeake City
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              Case 19-70059-FJS                   Doc 1          Filed 01/07/19 Entered 01/07/19 17:34:48                              Desc Main
                                                                 Document      Page 3 of 82
Debtor 1    Robert William Loulies
Debtor 2    Deborah Marie Loulies                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee             I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                          about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                          order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                          a pre-printed address.
                                          I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                          The Filing Fee in Installments (Official Form 103A).
                                          I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                          but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                          applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                          the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for              No.
     bankruptcy within the
     last 8 years?                   Yes.
                                               District                                  When                            Case number
                                               District                                  When                            Case number
                                               District                                  When                            Case number



10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                               Debtor                                                                   Relationship to you
                                               District                                  When                           Case number, if known
                                               Debtor                                                                   Relationship to you
                                               District                                  When                           Case number, if known



11. Do you rent your                 No.        Go to line 12.
    residence?
                                     Yes.       Has your landlord obtained an eviction judgment against you?
                                                          No. Go to line 12.
                                                          Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                          this bankruptcy petition.




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 19-70059-FJS                 Doc 1         Filed 01/07/19 Entered 01/07/19 17:34:48                             Desc Main
                                                               Document      Page 4 of 82
Debtor 1    Robert William Loulies
Debtor 2    Deborah Marie Loulies                                                                          Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
               Case 19-70059-FJS                   Doc 1        Filed 01/07/19 Entered 01/07/19 17:34:48                            Desc Main
                                                                Document      Page 5 of 82
Debtor 1    Robert William Loulies
Debtor 2    Deborah Marie Loulies                                                                      Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 19-70059-FJS                  Doc 1       Filed 01/07/19 Entered 01/07/19 17:34:48                                   Desc Main
                                                             Document      Page 6 of 82
Debtor 1    Robert William Loulies
Debtor 2    Deborah Marie Loulies                                                                         Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”
                                                No. Go to line 16b.

                                                Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under             No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that            Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                    No
     are paid that funds will
     be available for                           Yes
     distribution to unsecured
     creditors?

18. How many Creditors do            1-49                                            1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                             50-99
                                     100-199                                         10,001-25,000                                 More than100,000
                                     200-999

19. How much do you                  $0 - $50,000                                    $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to          $50,001 - $100,000                              $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                     $100,001 - $500,000                             $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                   More than $50 billion


20. How much do you                  $0 - $50,000                                    $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities        $50,001 - $100,000                              $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                     $100,001 - $500,000                             $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Robert William Loulies                                        /s/ Deborah Marie Loulies
                                 Robert William Loulies                                            Deborah Marie Loulies
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on      January 7, 2019                                  Executed on     January 7, 2019
                                                  MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
              Case 19-70059-FJS                   Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                           Desc Main
                                                                  Document      Page 7 of 82
Debtor 1   Robert William Loulies
Debtor 2   Deborah Marie Loulies                                                                          Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Joseph T. Liberatore                                           Date         January 7, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Joseph T. Liberatore 32302
                                Printed name

                                Crowley, Liberatore, Ryan & Brogan, PC
                                Firm name

                                Town Point Center, Suite 300
                                150 Boush Street
                                Norfolk, VA 23510
                                Number, Street, City, State & ZIP Code

                                Contact phone     (757) 333-4500                             Email address         jliberatore@clrbfirm.com
                                32302 VA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
               Case 19-70059-FJS                           Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                              Desc Main
                                                                           Document      Page 8 of 82
 Fill in this information to identify your case:

 Debtor 1                   Robert William Loulies
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Deborah Marie Loulies
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             163,600.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              29,443.27

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             193,043.27

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             292,285.87

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              67,166.76

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              74,534.37


                                                                                                                                     Your total liabilities $               433,987.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,657.39

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                4,598.97

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1          Filed 01/07/19 Entered 01/07/19 17:34:48                          Desc Main
                                                                     Document      Page 9 of 82
 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                      Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $            6,537.11


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            67,166.76

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             67,166.76




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-70059-FJS                                Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                    Desc Main
                                                                               Document      Page 10 of 82
 Fill in this information to identify your case and this filing:

 Debtor 1                    Robert William Loulies
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Deborah Marie Loulies
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF VIRGINIA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2333 Wildwood Road                                                             Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Chesapeake                        VA        23323-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $163,600.00                $163,600.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                                                                  Tenants by the entirety, with the right of
                                                                                       Debtor 1 only                              survivorship as at common law
        Chesapeake City                                                                Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Lot 209 "Plat of Brentwood Section City of Chesapeake"
                                                                                Deed Book 4246 Page 512
                                                                                Tax ID # 0253004002090
                                                                                VALUE PER CHESAPEAKE TAX ASSESSOR as of 7/18


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $163,600.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 19-70059-FJS                       Doc 1            Filed 01/07/19 Entered 01/07/19 17:34:48                               Desc Main
                                                                      Document      Page 11 of 82
 Debtor 1        Robert William Loulies
 Debtor 2        Deborah Marie Loulies                                                                          Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Dodge                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Stratus SXT                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2004                                            Debtor 2 only
                                                                                                                       Current value of the      Current value of the
         Approximate mileage:                151,184                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 4B3AG42G54E118099
         Valued per carfax.com private                               Check if this is community property                          $570.00                     $570.00
         party value as of 1/7/19                                    (see instructions)




  3.2    Make:    Chevorlet                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                  G2500 Express Cargo                                                                                  the amount of any secured claims on Schedule D:
         Model:   Van                                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:    2009                                               Debtor 2 only
                                                                                                                       Current value of the      Current value of the
         Approximate mileage:     87,889                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 1GCGG25C191125167
                                                                     Check if this is community property                        $8,000.00                   $8,000.00
                                                                     (see instructions)



  3.3    Make:       Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Pickup                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1987                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                300,000                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Car totalled
         VIN: JT4RN63R3R2H0106161                                    Check if this is community property                          $250.00                     $250.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Camper                                    Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Forest River Salem                              Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2010                                            Debtor 2 only
                                                                                                                       Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $7,200.00                     $7,200.00
         VIN: 4X4TXMMH24AA300151                                     (see instructions)


  4.2    Make:       Bri Mar                                   Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2000                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                            $1.00                         $1.00
         VIN: 43YDC0813YC007702                                      (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                  Desc Main
                                                                     Document      Page 12 of 82
 Debtor 1       Robert William Loulies
 Debtor 2       Deborah Marie Loulies                                                                               Case number (if known)


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>          $16,021.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    LIVING ROOM: Couch ($150); Loveseat ($100); Ottoman ($30); 2 End
                                    Tables ($25); TV Stand ($200); Pictures ($50)                                                                              $555.00


                                    Smoker, pots and pans and utensils; Items used in running of business
                                    (tools of trade)                                                                                                         $1,200.00


                                    FIRST BEDROOM: Bed ($300); Mirror Dresser ($150); Chest of
                                    Drawers ($100); Night Stand ($50)                                                                                          $600.00


                                    DINING ROOM: Dining Table ($300); Decorative Table ($100); Picture
                                    ($25); Plant Stand ($10)                                                                                                   $435.00


                                    SECOND BEDROOM: Bed ($200); Mirror Dresser ($100); TV Stand
                                    ($50); Night Stand ($50)                                                                                                   $400.00


                                    KITCHEN: 2 Bar Stools ($50); Refridgerator ($150); Stove ($100);
                                    Dishes/Silverware ($50); Pots & Pans ($100); Utensils ($50); Coffee
                                    Maker ($40); Toaster ($5)                                                                                                  $545.00


                                    THIRD BEDROOM: Bed ($100); Dresser ($50); Night Stand ($25)                                                                $175.00


                                    GARAGE: Washer - 18 yrs old ($50); Dryer - 18 yrs old ($50); Tools &
                                    Lawn Mower ($800)                                                                                                          $900.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TV/DVR Box ($300) located in LIVING ROOM
                                    TV/DVR Box ($200) located in FIRST BEDROOM
                                    TV/DVR Box ($200) located in SECOND BEDROOM                                                                                $700.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....


Official Form 106A/B                                                   Schedule A/B: Property                                                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-70059-FJS                                    Doc 1             Filed 01/07/19 Entered 01/07/19 17:34:48                          Desc Main
                                                                                    Document      Page 13 of 82
 Debtor 1         Robert William Loulies
 Debtor 2         Deborah Marie Loulies                                                                                       Case number (if known)


                                            Wedding Rings                                                                                                           $1,200.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            General wearing apparel and accessories                                                                                   $600.00


                                            General wearing apparel and accessories                                                                                   $600.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Necklace, bracelets and rings                                                                                             $800.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Cat and Dog                                                                                                                   $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $8,710.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                   $10.00

Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 19-70059-FJS                        Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                         Desc Main
                                                                     Document      Page 14 of 82
 Debtor 1         Robert William Loulies
 Debtor 2         Deborah Marie Loulies                                                                       Case number (if known)


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                            Navy Federal Credit Union Acct#xxxx1567
                                      17.1.    Checking                     as of 1/7/19                                                         $1,347.09


                                                                            Navy Federal Credit Union Acct#xxxxx0656
                                      17.2.    Savings                      as of 1/7/19                                                         $1,400.56

                                                                            Navy Federal Credit Union Acct#xxxxx7234
                                                                            as of 1/7/19
                                      17.3.    Checking                     *Primary account owner - Daughter                                          $0.00


                                                                            Navy Federal Credit Union Acct#xxxxx5458
                                      17.4.    Savings                      as of 1/7/19                                                               $0.00

                                                                            Navy Federal Credit Union Acct#xxxxx3037
                                                                            as of 1/7/19
                                      17.5.    Savings                      *Primary account owner - Daughter                                          $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

                                         B D Loulies Inc. t/a Bobby's Bar B Q (INACTIVE -
                                         CLOSED 2016)
                                         1025 Battlefield Blvd., N.
                                         Chesapeake, VA 23320-4733                                                 100%          %                     $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No

Official Form 106A/B                                                   Schedule A/B: Property                                                          page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 19-70059-FJS                        Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                       Desc Main
                                                                     Document      Page 15 of 82
 Debtor 1        Robert William Loulies
 Debtor 2        Deborah Marie Loulies                                                                   Case number (if known)

        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         2018 Joint Tax Refund - Debtors expect any
                                                             refund to be offset by tax debt                   Federal and State                        $0.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                          Surrender or refund
                                                                                                                                      value:

                                         New York Life Policy #xxxx6072
                                         Term Life Insurance
                                         $500,000                                               Deborah Loulies and
                                         NO CASH VALUE                                          Brittany Loulies                                        $0.00




Official Form 106A/B                                                   Schedule A/B: Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 19-70059-FJS                             Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                            Desc Main
                                                                          Document      Page 16 of 82
 Debtor 1        Robert William Loulies
 Debtor 2        Deborah Marie Loulies                                                                                           Case number (if known)


                                             New York Life Policy #xxxx5293
                                             Whole Life Insurance
                                             Face Value: $10,000
                                             Total Death Benefit: $10,350.10                                          Deborah Loulies and
                                             Cash Value: $1,954.62 as of 12/1/18                                      Brittany Loulies                                   $1,954.62


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
      No
        Yes. Give specific information..


                                                          Potential Inheritance for Robert                                                                                     $0.00


                                                          Potential Inheritance for Deborah                                                                                    $0.00


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................        $4,712.27


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                 $0.00



Official Form 106A/B                                                           Schedule A/B: Property                                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 19-70059-FJS                               Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                               Desc Main
                                                                             Document      Page 17 of 82
 Debtor 1         Robert William Loulies
 Debtor 2         Deborah Marie Loulies                                                                                                 Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $163,600.00
 56. Part 2: Total vehicles, line 5                                                                           $16,021.00
 57. Part 3: Total personal and household items, line 15                                                       $8,710.00
 58. Part 4: Total financial assets, line 36                                                                   $4,712.27
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $29,443.27              Copy personal property total           $29,443.27

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $193,043.27




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case 19-70059-FJS                      Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                            Desc Main
                                                                     Document      Page 18 of 82
 Fill in this information to identify your case:

 Debtor 1                 Robert William Loulies
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Deborah Marie Loulies
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2333 Wildwood Road Chesapeake, VA                              $163,600.00                                      $1.00    Va. Code Ann. § 34-4 -joint
      23323 Chesapeake City County
      Lot 209 "Plat of Brentwood Section City                                              100% of fair market value, up to
      of Chesapeake"                                                                       any applicable statutory limit
      Deed Book 4246 Page 512
      Tax ID # 0253004002090
      VALUE PER CHESAPEAKE TAX
      ASSESSOR as of 7/18
      Line from Schedule A/B: 1.1

      2004 Dodge Stratus SXT 151,184 miles                                $570.00                                     $1.00    Va. Code Ann. § 34-4 -joint
      VIN: 4B3AG42G54E118099
      Valued per carfax.com private party                                                  100% of fair market value, up to
      value as of 1/7/19                                                                   any applicable statutory limit
      Line from Schedule A/B: 3.1

      2004 Dodge Stratus SXT 151,184 miles                                $570.00                                  $570.00     Va. Code Ann. § 34-26(8)
      VIN: 4B3AG42G54E118099
      Valued per carfax.com private party                                                  100% of fair market value, up to
      value as of 1/7/19                                                                   any applicable statutory limit
      Line from Schedule A/B: 3.1

      2009 Chevorlet G2500 Express Cargo                               $8,000.00                                 $1,075.22     Va. Code Ann. § 34-4 -joint
      Van 87,889 miles
      VIN: 1GCGG25C191125167                                                               100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                          any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                               Desc Main
                                                                     Document      Page 19 of 82
 Debtor 1    Robert William Loulies
 Debtor 2    Deborah Marie Loulies                                                                       Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2009 Chevorlet G2500 Express Cargo                                $8,000.00                                 $6,923.78        Va. Code Ann. § 34-26(8)
     Van 87,889 miles
     VIN: 1GCGG25C191125167                                                                100% of fair market value, up to
     Line from Schedule A/B: 3.2                                                           any applicable statutory limit

     1987 Toyota Pickup 300,000 miles                                    $250.00                                      $1.00       Va. Code Ann. § 34-4 -husband
     Car totalled
     VIN: JT4RN63R3R2H0106161                                                              100% of fair market value, up to
     Line from Schedule A/B: 3.3                                                           any applicable statutory limit

     2010 Camper Forest River Salem                                    $7,200.00                                   $738.59        Va. Code Ann. § 34-4 -joint
     VIN: 4X4TXMMH24AA300151
     Line from Schedule A/B: 4.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     2010 Camper Forest River Salem                                    $7,200.00                                 $4,506.22        Va. Code Ann. § 34-26(8)
     VIN: 4X4TXMMH24AA300151
     Line from Schedule A/B: 4.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     2000 Bri Mar                                                           $1.00                                     $1.00       Va. Code Ann. § 34-4 -joint
     VIN: 43YDC0813YC007702
     Line from Schedule A/B: 4.2                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     LIVING ROOM: Couch ($150);                                          $555.00                                   $555.00        Va. Code Ann. § 34-26(4a)
     Loveseat ($100); Ottoman ($30); 2 End
     Tables ($25); TV Stand ($200); Pictures                                               100% of fair market value, up to
     ($50)                                                                                 any applicable statutory limit
     Line from Schedule A/B: 6.1

     Smoker, pots and pans and utensils;                               $1,200.00                                      $1.00       Va. Code Ann. § 34-4 -joint
     Items used in running of business (tools
     of trade)                                                                             100% of fair market value, up to
     Line from Schedule A/B: 6.2                                                           any applicable statutory limit

     Smoker, pots and pans and utensils;                               $1,200.00                                 $1,200.00        Va. Code Ann. § 34-26(7)
     Items used in running of business (tools
     of trade)                                                                             100% of fair market value, up to
     Line from Schedule A/B: 6.2                                                           any applicable statutory limit

     FIRST BEDROOM: Bed ($300); Mirror                                   $600.00                                   $800.00        Va. Code Ann. § 34-26(4a)
     Dresser ($150); Chest of Drawers
     ($100); Night Stand ($50)                                                             100% of fair market value, up to
     Line from Schedule A/B: 6.3                                                           any applicable statutory limit

     DINING ROOM: Dining Table ($300);                                   $435.00                                   $435.00        Va. Code Ann. § 34-26(4a)
     Decorative Table ($100); Picture ($25);
     Plant Stand ($10)                                                                     100% of fair market value, up to
     Line from Schedule A/B: 6.4                                                           any applicable statutory limit

     SECOND BEDROOM: Bed ($200);                                         $400.00                                   $600.00        Va. Code Ann. § 34-26(4a)
     Mirror Dresser ($100); TV Stand ($50);
     Night Stand ($50)                                                                     100% of fair market value, up to
     Line from Schedule A/B: 6.5                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                               Desc Main
                                                                     Document      Page 20 of 82
 Debtor 1    Robert William Loulies
 Debtor 2    Deborah Marie Loulies                                                                       Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     KITCHEN: 2 Bar Stools ($50);                                        $545.00                                   $545.00        Va. Code Ann. § 34-26(4a)
     Refridgerator ($150); Stove ($100);
     Dishes/Silverware ($50); Pots & Pans                                                  100% of fair market value, up to
     ($100); Utensils ($50); Coffee Maker                                                  any applicable statutory limit
     ($40); Toaster ($5)
     Line from Schedule A/B: 6.6

     THIRD BEDROOM: Bed ($100);                                          $175.00                                   $175.00        Va. Code Ann. § 34-26(4a)
     Dresser ($50); Night Stand ($25)
     Line from Schedule A/B: 6.7                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     GARAGE: Washer - 18 yrs old ($50);                                  $900.00                                   $900.00        Va. Code Ann. § 34-26(4a)
     Dryer - 18 yrs old ($50); Tools & Lawn
     Mower ($800)                                                                          100% of fair market value, up to
     Line from Schedule A/B: 6.8                                                           any applicable statutory limit

     TV/DVR Box ($300) located in LIVING                                 $700.00                                   $700.00        Va. Code Ann. § 34-26(4a)
     ROOM
     TV/DVR Box ($200) located in FIRST                                                    100% of fair market value, up to
     BEDROOM                                                                               any applicable statutory limit
     TV/DVR Box ($200) located in
     SECOND BEDROOM
     Line from Schedule A/B: 7.1

     TV/DVR Box ($300) located in LIVING                                 $700.00                                      $1.00       Va. Code Ann. § 34-4 -joint
     ROOM
     TV/DVR Box ($200) located in FIRST                                                    100% of fair market value, up to
     BEDROOM                                                                               any applicable statutory limit
     TV/DVR Box ($200) located in
     SECOND BEDROOM
     Line from Schedule A/B: 7.1

     Wedding Rings                                                     $1,200.00                                 $1,200.00        Va. Code Ann. § 34-26(1a)
     Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     General wearing apparel and                                         $600.00                                   $600.00        Va. Code Ann. § 34-26(4)
     accessories                                                                                                                  -husband
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     General wearing apparel and                                         $600.00                                   $600.00        Va. Code Ann. § 34-26(4) -wife
     accessories
     Line from Schedule A/B: 11.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Necklace, bracelets and rings                                       $800.00                                      $1.00       Va. Code Ann. § 34-4 -joint
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cat and Dog                                                            $0.00                                     $1.00       Va. Code Ann. § 34-26(5)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                               Desc Main
                                                                     Document      Page 21 of 82
 Debtor 1    Robert William Loulies
 Debtor 2    Deborah Marie Loulies                                                                       Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Cash                                                                 $10.00                                    $10.00        Va. Code Ann. § 34-4 -joint
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Navy Federal Credit Union                               $1,347.09                                 $1,347.09        Va. Code Ann. § 34-4 -joint
     Acct#xxxx1567
     as of 1/7/19                                                                          100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Savings: Navy Federal Credit Union                                $1,400.56                                 $1,400.56        Va. Code Ann. § 34-4 -wife
     Acct#xxxxx0656
     as of 1/7/19                                                                          100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                          any applicable statutory limit

     Checking: Navy Federal Credit Union                                    $0.00                                     $1.00       Va. Code Ann. § 34-4 -wife
     Acct#xxxxx7234
     as of 1/7/19                                                                          100% of fair market value, up to
     *Primary account owner - Daughter                                                     any applicable statutory limit
     Line from Schedule A/B: 17.3

     Savings: Navy Federal Credit Union                                     $0.00                                     $1.00       Va. Code Ann. § 34-4 -joint
     Acct#xxxxx5458
     as of 1/7/19                                                                          100% of fair market value, up to
     Line from Schedule A/B: 17.4                                                          any applicable statutory limit

     Savings: Navy Federal Credit Union                                     $0.00                                     $1.00       Va. Code Ann. § 34-4 -wife
     Acct#xxxxx3037
     as of 1/7/19                                                                          100% of fair market value, up to
     *Primary account owner - Daughter                                                     any applicable statutory limit
     Line from Schedule A/B: 17.5

     B D Loulies Inc. t/a Bobby's Bar B Q                                   $0.00                                     $1.00       Va. Code Ann. § 34-4 -joint
     (INACTIVE - CLOSED 2016)
     1025 Battlefield Blvd., N.                                                            100% of fair market value, up to
     Chesapeake, VA 23320-4733                                                             any applicable statutory limit
     100%
     Line from Schedule A/B: 19.1

     Federal and State: 2018 Joint Tax                                      $0.00                                     $1.00       Va. Code Ann. § 34-4 -joint
     Refund - Debtors expect any refund to
     be offset by tax debt                                                                 100% of fair market value, up to
     Line from Schedule A/B: 28.1                                                          any applicable statutory limit

     New York Life Policy #xxxx6072                                         $0.00                                     $1.00       Va. Code Ann. § 34-4 -husband
     Term Life Insurance
     $500,000                                                                              100% of fair market value, up to
     NO CASH VALUE                                                                         any applicable statutory limit
     Beneficiary: Deborah Loulies and
     Brittany Loulies
     Line from Schedule A/B: 31.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                               Desc Main
                                                                     Document      Page 22 of 82
 Debtor 1    Robert William Loulies
 Debtor 2    Deborah Marie Loulies                                                                       Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     New York Life Policy #xxxx5293                                    $1,954.62                                      $1.00       Va. Code Ann. § 34-4 -husband
     Whole Life Insurance
     Face Value: $10,000                                                                   100% of fair market value, up to
     Total Death Benefit: $10,350.10                                                       any applicable statutory limit
     Cash Value: $1,954.62 as of 12/1/18
     Beneficiary: Deborah Loulies and
     Brittany Loulies
     Line from Schedule A/B: 31.2

     New York Life Policy #xxxx5293                                    $1,954.62                                 $1,954.62        Va. Code Ann. § 38.2-3122
     Whole Life Insurance                                                                                                         -husband
     Face Value: $10,000                                                                   100% of fair market value, up to
     Total Death Benefit: $10,350.10                                                       any applicable statutory limit
     Cash Value: $1,954.62 as of 12/1/18
     Beneficiary: Deborah Loulies and
     Brittany Loulies
     Line from Schedule A/B: 31.2

     Potential Inheritance for Robert                                       $0.00                                     $1.00       Va. Code Ann. § 34-4 -husband
     Line from Schedule A/B: 32.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Potential Inheritance for Deborah                                      $0.00                                     $1.00       Va. Code Ann. § 34-4 -wife
     Line from Schedule A/B: 32.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Homestead Deed Claimed on 2009                                         $0.00                                $4,092.00        Va. Code Ann. § 34-4 -joint
     Bankruptcy
     Recorded on 07/27/2009 in                                                             100% of fair market value, up to
     Chesapeake Circuit Court                                                              any applicable statutory limit
     Line from Schedule A/B:


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-70059-FJS                      Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                    Desc Main
                                                                     Document      Page 23 of 82
 Fill in this information to identify your case:

 Debtor 1                   Robert William Loulies
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Deborah Marie Loulies
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Capital One Bank (USA),
 2.1                                                                                                              $1,173.57             $163,600.00            $1,173.57
         N.A.                                     Describe the property that secures the claim:
         Creditor's Name                          2333 Wildwood Road Chesapeake, VA
                                                  23323 Chesapeake City County
                                                  Lot 209 "Plat of Brentwood Section
                                                  City of Chesapeake"
                                                  Deed Book 4246 Page 512
                                                  Tax ID # 0253004002090
                                                  VALUE PER CHESAPEAKE TAX
                                                  ASSESSOR as of 7/18
                                                  As of the date you file, the claim is: Check all that
         PO Box 85168                             apply.
         Richmond, VA 23286-8114                      Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          12/19/16                  Last 4 digits of account number        4152

 2.2     Commonwealth of Virginia                 Describe the property that secures the claim:                 $43,550.20              $163,600.00           $43,550.20
         Creditor's Name                          2333 Wildwood Road Chesapeake, VA
                                                  23323 Chesapeake City County
                                                  Lot 209 "Plat of Brentwood Section
                                                  City of Chesapeake"
                                                  Deed Book 4246 Page 512
                                                  Tax ID # 0253004002090
         Office of Compliance                     VALUE PER CHESAPEAKE TAX
         District Office - Norfolk                ASSESSOR as of 7/18
                                                  As of the date you file, the claim is: Check all that
         P. O. Box 13947                          apply.
         Chesapeake, VA 23325                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 19-70059-FJS                          Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                            Desc Main
                                                                        Document      Page 24 of 82
 Debtor 1 Robert William Loulies                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Deborah Marie Loulies
               First Name                  Middle Name                      Last Name


                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          11/13/2015                  Last 4 digits of account number         2755

 2.3     Mr. Cooper                                 Describe the property that secures the claim:                   $157,198.57        $163,600.00             $0.00
         Creditor's Name                            2333 Wildwood Road Chesapeake, VA
                                                    23323 Chesapeake City County
                                                    Lot 209 "Plat of Brentwood Section
                                                    City of Chesapeake"
                                                    Deed Book 4246 Page 512
                                                    Tax ID # 0253004002090
                                                    VALUE PER CHESAPEAKE TAX
                                                    ASSESSOR as of 7/18
                                                    As of the date you file, the claim is: Check all that
         8950 Cypress Waters Blvd                   apply.
         Coppell, TX 75019                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2001                        Last 4 digits of account number         3056

 2.4     Port Alliance FCU                          Describe the property that secures the claim:                      $1,955.19         $7,200.00             $0.00
         Creditor's Name                            2010 Camper Forest River Salem
                                                    VIN: 4X4TXMMH24AA300151
                                                    As of the date you file, the claim is: Check all that
         5670 Raby Road                             apply.
         Norfolk, VA 23502                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2012                        Last 4 digits of account number         1310

 2.5     The Business Backer, LLC.                  Describe the property that secures the claim:                    $50,361.60        $163,600.00     $50,361.60




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-70059-FJS                          Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                               Desc Main
                                                                        Document      Page 25 of 82
 Debtor 1 Robert William Loulies                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Deborah Marie Loulies
               First Name                  Middle Name                      Last Name


         Creditor's Name                            2333 Wildwood Road Chesapeake, VA
                                                    23323 Chesapeake City County
                                                    Lot 209 "Plat of Brentwood Section
                                                    City of Chesapeake"
                                                    Deed Book 4246 Page 512
                                                    Tax ID # 0253004002090
         c-o Shenandoah Legal                       VALUE PER CHESAPEAKE TAX
         Group P.C.                                 ASSESSOR as of 7/18
                                                    As of the date you file, the claim is: Check all that
         3807 Brandon Ave., SW                      apply.
         Roanoke, VA 24018                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Business
       community debt

 Date debt was incurred          4/14/15                     Last 4 digits of account number         7196

 2.6     US Bank                                    Describe the property that secures the claim:                    $38,046.74           $163,600.00     $31,645.31
         Creditor's Name                            2333 Wildwood Road Chesapeake, VA
                                                    23323 Chesapeake City County
                                                    Lot 209 "Plat of Brentwood Section
                                                    City of Chesapeake"
                                                    Deed Book 4246 Page 512
                                                    Tax ID # 0253004002090
                                                    VALUE PER CHESAPEAKE TAX
                                                    ASSESSOR as of 7/18
                                                    As of the date you file, the claim is: Check all that
         4801 Fredonca Street                       apply.
         Owensboro, KY 42301                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         0026


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $292,285.87
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $292,285.87

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                             Desc Main
                                                                     Document      Page 26 of 82
 Debtor 1 Robert William Loulies                                                           Case number (if known)
              First Name                Middle Name                     Last Name
 Debtor 2 Deborah Marie Loulies
              First Name                Middle Name                     Last Name



        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.6
        FMF Capital LLC
        25800 Northwestern Hwy #875                                                  Last 4 digits of account number
        Southfield, MI 48075

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.6
        FMF Capital LLC
        c/o US Bank National Associates                                              Last 4 digits of account number
        4801 Frederica Street
        Owensboro, KY 42301

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.1
        Glasser & Glasser PLC
        Collections Department                                                       Last 4 digits of account number   9497
        PO Box 3400
        Norfolk, VA 23514

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.4
        PortAlliance
        PO Box 12719                                                                 Last 4 digits of account number
        Norfolk, VA 23541-0719

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.6
        RAS Crane LLC
        10700 Abbott's Bridge Road                                                   Last 4 digits of account number   3056
        Duluth, GA 33097

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.3
        RAS Trustee Services, LLC
        c/o Keith M. Yacko, Esq.                                                     Last 4 digits of account number   x215
        RAS Crane, LLC
        11900 Parklawn Drive, Ste 310
        Rockville, MD 20852

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.6
        RAS Trustee Services, LLC
        c/o Keith M. Yacko, Esq.                                                     Last 4 digits of account number
        RAS Crane, LLC
        11900 Parklawn Drive, Ste 310
        Rockville, MD 20852




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 19-70059-FJS                        Doc 1          Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                      Document      Page 27 of 82
 Fill in this information to identify your case:

 Debtor 1                     Robert William Loulies
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Deborah Marie Loulies
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
              Chesapeake Commissioner of
 2.1          Revenue                                                Last 4 digits of account number       6294               $4,813.53         $4,813.53                   $0.00
              Priority Creditor's Name
              Rusty Barath Business Tax                              When was the debt incurred?           3/23/17
              Specialist
              306 Cedar Rd
              1st Floor City Hall
              Chesapeake, VA 23322
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Business - Judgment




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              25492                                           Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1            Filed 01/07/19 Entered 01/07/19 17:34:48                              Desc Main
                                                                      Document      Page 28 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                            Case number (if known)

 2.2      City of Chesapeake                                         Last 4 digits of account number                       $19,000.00    $19,000.00              $0.00
          Priority Creditor's Name
          Treasurer's Office                                         When was the debt incurred?         2014, 2015 & 2016
          P.O. Box 16495
          Chesapeake, VA 23328-6495
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business - Taxes

 2.3      City of Chesapeake                                         Last 4 digits of account number                         $4,705.00    $4,705.00              $0.00
          Priority Creditor's Name
          Treasurer's Office                                         When was the debt incurred?         2016
          P.O. Box 16495
          Chesapeake, VA 23328-6495
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business - Food & Beverage Tax

 2.4      City of Portsmouth                                         Last 4 digits of account number     8160                $2,000.00        $0.00        $2,000.00
          Priority Creditor's Name
          Treasurer                                                  When was the debt incurred?
          801 Crawford Street, #C
          Portsmouth, VA 23704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Business - Food Tax




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                           Desc Main
                                                                      Document      Page 29 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                            Case number (if known)

 2.5        Commonwealth of Virginia                                 Last 4 digits of account number     0621               $28,000.00             $28,000.00                    $0.00
            Priority Creditor's Name
            PO Box 2369                                              When was the debt incurred?
            Richmond, VA 23218-2369
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Business - Tax

 2.6        Internal Revenue Service                                 Last 4 digits of account number     0621                $8,648.23              $8,648.23                    $0.00
            Priority Creditor's Name
            Department of the Treasury                               When was the debt incurred?
            Ogden, UT 84201-0038
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Business - Taxes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 30 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.1      Bank of America                                            Last 4 digits of account number       2938                                                $554.31
          Nonpriority Creditor's Name
          c-o National Enterprise Systems                            When was the debt incurred?
          2479 Edison Blvd., Unit A
          Twinsburg, OH 44087-2340
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card - Revolving Terms
              Yes                                                       Other. Specify   Collection Agency


 4.2      Barclays Bank Delaware                                     Last 4 digits of account number       6801                                              $3,248.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           9/2013
          PO Box 8801
          Wilmington, DE 19899
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card - Revolving Terms


 4.3      Barter Authority                                           Last 4 digits of account number                                                         $1,400.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 31 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.4      Boddie-Noell Enterprises, Inc.                             Last 4 digits of account number                                                       $28,030.07
          Nonpriority Creditor's Name
          PO Box1908                                                 When was the debt incurred?
          Rocky Mount, NC 27802-1908
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS DEBT - PERSONAL GUARANTY


 4.5      Capital One Bank (USA), N.A.                               Last 4 digits of account number       2420                                              $2,055.00
          Nonpriority Creditor's Name
          PO Box 85168                                               When was the debt incurred?           09/30/2010
          Richmond, VA 23286-8114
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card - Revolving Terms


 4.6      Capital One Bank (USA), N.A.                               Last 4 digits of account number       9500                                              $1,500.00
          Nonpriority Creditor's Name
          PO Box 85168                                               When was the debt incurred?           09/30/2010
          Richmond, VA 23286-8114
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card - Revolving Terms




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 32 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.7      Capital One Bank (USA), N.A.                               Last 4 digits of account number       5587                                                $842.16
          Nonpriority Creditor's Name
          PO Box 85168                                               When was the debt incurred?
          Richmond, VA 23286-8114
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card - Revolving Terms


 4.8      Capital One, N.A.                                          Last 4 digits of account number       6489                                              $1,169.31
          Nonpriority Creditor's Name
          c-o Glasser & Glasser, PLC                                 When was the debt incurred?
          PO Box 3400
          Norfolk, VA 23514
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card - Revolving Terms


 4.9      Cardiovascular Associates                                  Last 4 digits of account number       1695                                                  $50.00
          Nonpriority Creditor's Name
          5700 Cleveland Street                                      When was the debt incurred?           1/2014
          Suite 228
          Virginia Beach, VA 23462
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 33 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.1
 0        CBNA                                                       Last 4 digits of account number       XXXX                                                $504.00
          Nonpriority Creditor's Name
          PO Box 6189                                                When was the debt incurred?           01/30/2011
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card - Revolving Terms


 4.1
 1        Childrens Hosp Kings Daughters                             Last 4 digits of account number       7001                                                $235.00
          Nonpriority Creditor's Name
          c/o SCA                                                    When was the debt incurred?           9/18/17
          PO Box 910
          Edenton, NC 27932-0910
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 2        Columbia Gas Of Virginia                                   Last 4 digits of account number       XXXX                                                    $0.00
          Nonpriority Creditor's Name
          PO Box 742529                                              When was the debt incurred?
          Cincinnati, OH 45274-2529
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 34 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.1
 3        Comenity Bank                                              Last 4 digits of account number       5219                                                $337.84
          Nonpriority Creditor's Name
          Bankruptcy Department                                      When was the debt incurred?
          PO Box 182125
          Columbus, OH 43218-2273
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 4        Comenity Bank                                              Last 4 digits of account number       6420                                                $849.00
          Nonpriority Creditor's Name
          PO Box 182789                                              When was the debt incurred?           2/2011
          Columbus, OH 43218
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 5        Cox Communications                                         Last 4 digits of account number       XXXX                                                $521.00
          Nonpriority Creditor's Name
          PO Box 9001087                                             When was the debt incurred?
          Louisville, KY 40290-1087
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility Bill - Collection




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 35 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.1
 6        Dominion Virginia Power                                    Last 4 digits of account number       9093                                              $5,057.36
          Nonpriority Creditor's Name
          PO Box 26543                                               When was the debt incurred?
          Richmond, VA 23290-0001
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility Bill


 4.1
 7        Emergency Coverage Corp.                                   Last 4 digits of account number       8063                                              $1,285.00
          Nonpriority Creditor's Name
          PO Box 740023                                              When was the debt incurred?
          Cincinnati, OH 45274-0023
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.1
 8        Emergency Medicine Associates                              Last 4 digits of account number       4001                                                $411.00
          Nonpriority Creditor's Name
          PO Box 88087                                               When was the debt incurred?
          Chicago, IL 60680-1087
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 36 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.1
 9        Endocrinology & Diabetes Center                            Last 4 digits of account number       6001                                                $450.00
          Nonpriority Creditor's Name
          3205 Churchland Blvd.                                      When was the debt incurred?
          Chesapeake, VA 23321-5205
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.2
 0        First Data Global Leasing                                  Last 4 digits of account number       4000                                              $6,439.98
          Nonpriority Creditor's Name
          PO Box 173845                                              When was the debt incurred?           4/1/14
          Denver, CO 80217
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   48 month lease


 4.2
 1        First Data Global Leasing                                  Last 4 digits of account number       7000                                              $3,352.11
          Nonpriority Creditor's Name
          PO Box 173845                                              When was the debt incurred?
          Denver, CO 80217
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   48 month lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 37 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.2
 2        HRRG                                                       Last 4 digits of account number       2480                                              $1,285.00
          Nonpriority Creditor's Name
          PO Box 5406                                                When was the debt incurred?
          Cincinnati, OH 45273-7942
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.2      Kingsley Lane Clinical Laboratory
 3        Asso                                                       Last 4 digits of account number       0238                                              $3,906.00
          Nonpriority Creditor's Name
          PO Box 75662                                               When was the debt incurred?
          Baltimore, MD 21275-5662
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.2      Kingsley Lane Clinical Laboratory
 4        Asso                                                       Last 4 digits of account number       4580                                                $230.00
          Nonpriority Creditor's Name
          PO Box 75662                                               When was the debt incurred?
          Baltimore, MD 21275-5662
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 38 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.2
 5        Liberty Medical, LLC                                       Last 4 digits of account number       649Q                                              $1,271.17
          Nonpriority Creditor's Name
          PO Box 206228                                              When was the debt incurred?
          Dallas, TX 75320-6228
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 6        Maryview Medical Center                                    Last 4 digits of account number       0322                                                $622.70
          Nonpriority Creditor's Name
          PO Box 277199                                              When was the debt incurred?           1/5/18
          Atlanta, GA 30384-7199
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 7        Medical Center Radiologists, Inc.                          Last 4 digits of account number       MCR1                                                $268.00
          Nonpriority Creditor's Name
          PO Box 37                                                  When was the debt incurred?
          Indianapolis, IN 46206-0037
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 39 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.2
 8        Medtronic                                                  Last 4 digits of account number       4532                                                $426.00
          Nonpriority Creditor's Name
          13019 Collection Center Dr                                 When was the debt incurred?
          Chicago, IL 60693-0130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 9        Midland Funding                                            Last 4 digits of account number       4093                                                $820.00
          Nonpriority Creditor's Name
          2365 Northside Drive #300                                  When was the debt incurred?           9/2017
          San Diego, CA 92108
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Original creditor: CITIBANK, NA


 4.3
 0        Patient First                                              Last 4 digits of account number       8146                                                $147.00
          Nonpriority Creditor's Name
          c/o Receivables Management                                 When was the debt incurred?           7/2017
          Systems
          7206 Hull Street Rd Ste
          Richmond, VA 23235
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 40 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.3
 1        Patient First                                              Last 4 digits of account number       2677                                                $137.00
          Nonpriority Creditor's Name
          c/o Receivables Management                                 When was the debt incurred?           7/2017
          Systems
          7206 Hull Street Rd Ste
          Richmond, VA 23235
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.3
 2        Portsmouth Anesthesia                                      Last 4 digits of account number       4566                                              $3,240.00
          Nonpriority Creditor's Name
          c/o J L Walston & Associate                                When was the debt incurred?           6/2017
          326 S Main Street
          Emporia, VA 23847
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.3
 3        Proactiv                                                   Last 4 digits of account number       8447                                                  $68.82
          Nonpriority Creditor's Name
          PO Box 2020                                                When was the debt incurred?           1/16/18
          Harlan, IA 51593-0001
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 41 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.3
 4        Robert W. Sullivan, DPM PC                                 Last 4 digits of account number       E000                                                  $77.14
          Nonpriority Creditor's Name
          1700 Pleasure House Road                                   When was the debt incurred?           11/2017
          Suite 101-102
          Virginia Beach, VA 23455
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3
 5        Sentara Medical Group                                      Last 4 digits of account number       4577                                                $503.00
          Nonpriority Creditor's Name
          PO Box 179                                                 When was the debt incurred?
          Norfolk, VA 23501-0179
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.3
 6        Sentara Medical Group                                      Last 4 digits of account number       4875                                                $232.00
          Nonpriority Creditor's Name
          c/o J L Walston & Assoc                                    When was the debt incurred?           7/2017
          326 S Main St
          Emporia, VA 23847
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 42 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.3
 7        Sentara Medical Group                                      Last 4 digits of account number       4944                                                $118.00
          Nonpriority Creditor's Name
          c/o J L Walston & Assoc                                    When was the debt incurred?           7/2017
          326 S Main St
          Emporia, VA 23847
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.3
 8        Southside Eye Care, PLLC                                   Last 4 digits of account number       0025                                                  $75.00
          Nonpriority Creditor's Name
          3206 Churchland Blvd                                       When was the debt incurred?           7/2017
          Chesapeake, VA 23321
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3
 9        SYNCB / Sams Club                                          Last 4 digits of account number       XXXX                                              $1,185.00
          Nonpriority Creditor's Name
          4125 Windward Plaza                                        When was the debt incurred?
          Alpharetta, GA 30005
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card - Revolving Terms




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                      Desc Main
                                                                     Document      Page 43 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 4.4
 0        Synchrony Bank                                             Last 4 digits of account number       9XXX                                              $1,185.00
          Nonpriority Creditor's Name
          PO Box 950061                                              When was the debt incurred?           09/30/2015
          Orlando, FL 32896-0061
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Debt


 4.4
 1        The Group for Women                                        Last 4 digits of account number       XXXX                                                $305.00
          Nonpriority Creditor's Name
          880 Kempsville Rd # 2200                                   When was the debt incurred?           2/2015
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.4
 2        Verizon                                                    Last 4 digits of account number       XXXX                                                  $61.00
          Nonpriority Creditor's Name
          P.O. Box 660720                                            When was the debt incurred?
          Dallas, TX 75266-0720
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                        Desc Main
                                                                     Document      Page 44 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                           Case number (if known)

 4.4
 3         Western Branch Center for Women                           Last 4 digits of account number         5249                                                         $50.00
           Nonpriority Creditor's Name
           3806 Poplar Hill Road, Ste C                              When was the debt incurred?             8/29/17
           Chesapeake, VA 23321-5536
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical


 4.4       Women's Imaging Center of
 4         Portsmouth, LL                                            Last 4 digits of account number         4531                                                         $30.40
           Nonpriority Creditor's Name
           PO Box 844567                                             When was the debt incurred?             2017
           Boston, MA 02284-4567
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS Account Resolution                                        Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1643 Harrison Pkwy Ste 1                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Lauderdale, FL 33323
                                                               Last 4 digits of account number                    6363

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services, Inc.                                         Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 3451 Harry Truman Blvd                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301-4047
                                                               Last 4 digits of account number                    0685

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Contract Callers Inc.                                         Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 501 Greene Street                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 3rd Floor Ste 302
 Augusta, GA 30901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corp                                           Line 4.15 of (Check one):

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 18 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                        Desc Main
                                                                     Document      Page 45 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                           Case number (if known)

 PO Box 120568                                                                                              Part 1: Creditors with Priority Unsecured Claims
 Newport News, VA 23612-0568                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corp                                           Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 120568                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Newport News, VA 23612-0568
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corp.                                          Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 120570                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Newport News, VA 23612-0570
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Data                                                    Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 265 Broad Hollow R                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Melville, NY 11747
                                                               Last 4 digits of account number                    7000

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Data                                                    Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 265 Broad Hollow R                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Melville, NY 11747
                                                               Last 4 digits of account number                    7000

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Glasser & Glasser PLC                                         Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Collections Department                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 3400
 Norfolk, VA 23514
                                                               Last 4 digits of account number                    2526

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Glasser & Glasser PLC                                         Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Collections Department                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 3400
 Norfolk, VA 23514
                                                               Last 4 digits of account number                    5366

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hunter Warfield                                               Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4620 Woodland Corporate Blvd                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33614
                                                               Last 4 digits of account number                    1579

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hunter Warfield                                               Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4620 Woodland Corporate Blvd                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33614
                                                               Last 4 digits of account number                    1579

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8875 Aero Drive Ste 200                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92123
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive #300                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 19 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                        Desc Main
                                                                     Document      Page 46 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                          Case number (if known)

 Midland Funding LLC                                           Line 4.40 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 Assignee of Synchrony Bank                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 2121
 Warren, MI 48090
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northstar Location Services, LLC                              Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Financial Services Dept                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 4285 Genesee Street
 Buffalo, NY 14225-1943
                                                               Last 4 digits of account number                    1935

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northstar Location Services, LLC                              Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Financial Services Dept                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 4285 Genesee Street
 Buffalo, NY 14225-1943
                                                               Last 4 digits of account number                    1935

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Online Collections                                            Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1489                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Winterville, NC 28590
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Performant Recovery, Inc.                                     Line 2.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 9045                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Pleasanton, CA 94566-9045
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery & Affil                                    Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd, Ste 1                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery & Affil                                    Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd, Ste 1                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates LLC                             Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 12914                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541
                                                               Last 4 digits of account number                    5219

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates LLC                             Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 12914                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541
                                                               Last 4 digits of account number                    5219

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Reiss F. Wilks, Esq.                                          Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6802 Paragon Place, Ste 410                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23230
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 20 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                             Desc Main
                                                                     Document      Page 47 of 82
 Debtor 1 Robert William Loulies
 Debtor 2 Deborah Marie Loulies                                                                         Case number (if known)

                                                                                                                                         0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.      $                67,166.76
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                67,166.76

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                74,534.37

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                74,534.37




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 21 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 19-70059-FJS                       Doc 1          Filed 01/07/19 Entered 01/07/19 17:34:48                         Desc Main
                                                                      Document      Page 48 of 82
 Fill in this information to identify your case:

 Debtor 1                  Robert William Loulies
                           First Name                         Middle Name            Last Name

 Debtor 2                  Deborah Marie Loulies
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       ADT Security Services                                                      Small Business Contract
               PO Box 371878                                                              False Alarm Dispatch/Burglar AlarmSigned: 04/01/2015
               Pittsburgh, PA 15250-7878

     2.2       First Data Global Leasing                                                  3 Equipment Leases
               4000 Coral Ridge Drive                                                     Start of Leases: 04/10/2014
               Pompano Beach, FL 33065                                                    48 Month Leases




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-70059-FJS                          Doc 1          Filed 01/07/19 Entered 01/07/19 17:34:48              Desc Main
                                                                        Document      Page 49 of 82
 Fill in this information to identify your case:

 Debtor 1                   Robert William Loulies
                            First Name                           Middle Name         Last Name

 Debtor 2                   Deborah Marie Loulies
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         BD Loulies, Inc.                                                                        Schedule D, line
                                                                                                        Schedule E/F, line   2.2
                                                                                                        Schedule G
                                                                                                     City of Chesapeake



    3.2         BD Loulies, Inc.                                                                       Schedule D, line
                                                                                                       Schedule E/F, line 2.1
                                                                                                       Schedule G
                                                                                                     Chesapeake Commissioner of Revenue



    3.3         BD Loulies, Inc.                                                                        Schedule D, line
                                                                                                        Schedule E/F, line   2.4
                                                                                                        Schedule G
                                                                                                     City of Portsmouth




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48              Desc Main
                                                                     Document      Page 50 of 82
              Robert William Loulies
 Debtor 1 Deborah Marie Loulies                                                              Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.4      BD Loulies, Inc.                                                                       Schedule D, line
                                                                                                    Schedule E/F, line   2.5
                                                                                                    Schedule G
                                                                                                  Commonwealth of Virginia



    3.5      BD Loulies, Inc.                                                                        Schedule D, line
                                                                                                     Schedule E/F, line   2.6
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.6      BD Loulies, Inc.                                                                       Schedule D, line   2.5
                                                                                                    Schedule E/F, line
                                                                                                    Schedule G
                                                                                                  The Business Backer, LLC.



    3.7      BD Loulies, Inc.                                                                        Schedule D, line
                                                                                                     Schedule E/F, line    2.3
                                                                                                     Schedule G
                                                                                                  City of Chesapeake



    3.8      BD Loulies, Inc.                                                                       Schedule D, line
                                                                                                    Schedule E/F, line    4.4
                                                                                                    Schedule G
                                                                                                  Boddie-Noell Enterprises, Inc.




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 19-70059-FJS                   Doc 1    Filed 01/07/19 Entered 01/07/19 17:34:48                                Desc Main
                                                          Document      Page 51 of 82


Fill in this information to identify your case:

Debtor 1                      Robert William Loulies

Debtor 2                      Deborah Marie Loulies
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Maintenance Mechanic                       Service Writer/Office Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Dynaric Inc.                               Greenbrier Ford, Inc.

       Occupation may include student        Employer's address
       or homemaker, if it applies.
                                                                   Virginia Beach, VA                         Chesapeake, VA 23320

                                             How long employed there?         10/2016 - present                         102018 - present

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1        For Debtor 2 or
                                                                                                                           non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $        4,632.48       $         1,594.33

3.     Estimate and list monthly overtime pay.                                              3.    +$             0.00      +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      4,632.48             $   1,594.33




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 19-70059-FJS               Doc 1       Filed 01/07/19 Entered 01/07/19 17:34:48                                 Desc Main
                                                       Document      Page 52 of 82

Debtor 1    Robert William Loulies
Debtor 2    Deborah Marie Loulies                                                                 Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      4,632.48       $         1,594.33

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        819.24       $           194.85
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $             0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $             0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $             0.00
      5e.    Insurance                                                                     5e.        $        442.44       $           112.89
      5f.    Domestic support obligations                                                  5f.        $          0.00       $             0.00
      5g.    Union dues                                                                    5g.        $          0.00       $             0.00
      5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $             0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,261.68       $           307.74
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,370.80       $        1,286.59
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
      8e. Social Security                                                                  8e.        $              0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,370.80 + $       1,286.59 = $            4,657.39
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $           4,657.39
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor spouse income based on average of last three months. Debtor spouse switched employers twice
                             during the year 2018 .




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
         Case 19-70059-FJS                     Doc 1        Filed 01/07/19 Entered 01/07/19 17:34:48                                  Desc Main
                                                           Document      Page 53 of 82


Fill in this information to identify your case:

Debtor 1                 Robert William Loulies                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                 Deborah Marie Loulies                                                                 A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             17                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              780.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             25.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                            340.44




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-70059-FJS                      Doc 1        Filed 01/07/19 Entered 01/07/19 17:34:48                                       Desc Main
                                                           Document      Page 54 of 82

Debtor 1     Robert William Loulies
Debtor 2     Deborah Marie Loulies                                                                     Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                180.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 84.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                426.65
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,054.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                25.00
10.   Personal care products and services                                                    10. $                                                 41.00
11.   Medical and dental expenses                                                            11. $                                                260.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 380.76
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 145.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  104.51
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  140.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Taxes                                                       16. $                                                    1.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  319.09
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Port Alliance - 2010 Camper                                     17c. $                                                  292.52
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,598.97
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,598.97
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,657.39
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,598.97

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  58.42

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 19-70059-FJS                      Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                        Desc Main
                                                                     Document      Page 55 of 82




 Fill in this information to identify your case:

 Debtor 1                    Robert William Loulies
                             First Name                     Middle Name             Last Name

 Debtor 2                    Deborah Marie Loulies
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Robert William Loulies                                                X   /s/ Deborah Marie Loulies
              Robert William Loulies                                                    Deborah Marie Loulies
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       January 7, 2019                                                Date    January 7, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 19-70059-FJS                      Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                               Desc Main
                                                                     Document      Page 56 of 82


 Fill in this information to identify your case:

 Debtor 1                  Robert William Loulies
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Deborah Marie Loulies
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $1,052.13           Wages, commissions,                   $392.00
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                               Desc Main
                                                                     Document      Page 57 of 82
 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                                       Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $55,937.67            Wages, commissions,              $22,463.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $53,124.18            Wages, commissions,              $12,906.37
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                              Desc Main
                                                                     Document      Page 58 of 82
 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                                       Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       City of Chesapeake Treasurer Office                       Warrant in Debt            Chesapeake General District                  Pending
       vs. Loulies B D Inc.                                                                 Court                                        On appeal
       GV18030884-00                                                                        307 Albemarle Drive, Suite
                                                                                                                                         Concluded
                                                                                            100
                                                                                            Chesapeake, VA 23322-5571
                                                                                                                                     1/22/18


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken
       Internal Revenue Service                                  2016 Tax Refund                                              10/08/18                     $3,329.00
       Department of the Treasury                                Last 4 digits of account number:     2755
       Ogden, UT 84201-0038


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                Desc Main
                                                                     Document      Page 59 of 82
 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                                       Case number (if known)


 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Crowley, Liberatore, Ryan & Brogan, PC                         Attorney fees and costs                                 5/9/18 $2,000             $2,000.00
       Town Point Center, Suite 300
       150 Boush Street
       Norfolk, VA 23510
       jliberatore@clrbfirm.com


       Access Counseling, Inc.                                        Credit Counseling                                       8/31/18                       $25.00
       633 W 5th Street
       Ste, 26001
       Los Angeles, CA 90071




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                              Desc Main
                                                                     Document      Page 60 of 82
 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                                       Case number (if known)


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or        Date transfer was
       Address                                                        property transferred                      payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Dean Harold                                                    2012 Homemade trailer                     $5,000                          4/12/18
                                                                      VIN: HMDRG2012041, $5,000                                                 Approximatley

       none


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                         Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of           Type of account or          Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number             instrument                  closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?           Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                              have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access           Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                      have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                  Desc Main
                                                                     Document      Page 61 of 82
 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                                             Case number (if known)


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                 Status of the
       Case Number                                                    Name                                                                          case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 19-70059-FJS                        Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                             Desc Main
                                                                     Document      Page 62 of 82
 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                                       Case number (if known)


             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        BD Loulies, Inc.                                         Restaurant                                      EIN:         XX-XXXXXXX
        t/a Bobby's BBQ & Country Buffet
        1025 Battlefield Blvd N                                  Susan Simms                                     From-To      12/21/2013 - 7/2016
        Chesapeake, VA 23320


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Robert William Loulies                                              /s/ Deborah Marie Loulies
 Robert William Loulies                                                  Deborah Marie Loulies
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      January 7, 2019                                               Date     January 7, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 19-70059-FJS                      Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48           Desc Main
                                                                     Document      Page 63 of 82

 Fill in this information to identify your case:

 Debtor 1                  Robert William Loulies
                           First Name                       Middle Name              Last Name

 Debtor 2                  Deborah Marie Loulies
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Mr. Cooper                                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2333 Wildwood Road                                Reaffirmation Agreement.
    property              Chesapeake, VA 23323                              Retain the property and [explain]:
    securing debt:        Chesapeake City County
                          Lot 209 "Plat of Brentwood
                          Section City of Chesapeake"
                          Deed Book 4246 Page 512
                          Tax ID # 0253004002090
                          VALUE PER CHESAPEAKE TAX
                          ASSESSOR as of 7/18


    Creditor's         Port Alliance FCU                                    Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2010 Camper Forest River Salem                    Reaffirmation Agreement.
    property              VIN: 4X4TXMMH24AA300151                           Retain the property and [explain]:
    securing debt:




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-70059-FJS                        Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                           Desc Main
                                                                     Document      Page 64 of 82

 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                                  Case number (if known)


     Creditor's    US Bank                                                  Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2333 Wildwood Road                                  Reaffirmation Agreement.
     property           Chesapeake, VA 23323                                Retain the property and [explain]:
     securing debt:     Chesapeake City County
                        Lot 209 "Plat of Brentwood
                        Section City of Chesapeake"
                        Deed Book 4246 Page 512
                        Tax ID # 0253004002090
                        VALUE PER CHESAPEAKE TAX
                        ASSESSOR as of 7/18

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Robert William Loulies                                                   X /s/ Deborah Marie Loulies
       Robert William Loulies                                                           Deborah Marie Loulies
       Signature of Debtor 1                                                            Signature of Debtor 2



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                Desc Main
                                                                     Document      Page 65 of 82

 Debtor 1      Robert William Loulies
 Debtor 2      Deborah Marie Loulies                                                                 Case number (if known)


       Date        January 7, 2019                                                  Date    January 7, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                         page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-70059-FJS                       Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                  Desc Main
                                                                     Document      Page 66 of 82
                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
              Robert William Loulies
 In re        Deborah Marie Loulies                                                                         Case No.
                                                                                  Debtor(s)                 Chapter      7


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR


1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
           For legal services, I have agreed to accept                                                  $                    2,000.00
           Prior to the filing of this statement I have received                                        $                    2,000.00
           Balance Due                                                                                  $                        0.00

2.     $     335.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                   Debtor                 Other (specify)

4.     The source of compensation to be paid to me is:

                   Debtor                 Other (specify)

5.            I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
              copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


6.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Other provisions as needed:



7.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:
               All fees and costs incurred after §341 meeting of creditors.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 19-70059-FJS                        Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48              Desc Main
                                                                     Document      Page 67 of 82
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 7, 2019                                                            /s/ Joseph T. Liberatore
     Date                                                                       Joseph T. Liberatore 32302
                                                                                Signature of Attorney

                                                                                Crowley, Liberatore, Ryan & Brogan, PC
                                                                                Name of Law Firm
                                                                                Town Point Center, Suite 300
                                                                                150 Boush Street
                                                                                Norfolk, VA 23510
                                                                                (757) 333-4500 Fax: (757) 333-4501



                                        For use in Chapter 13 Cases where Fees Requested Not in Excess of $5,223
                                                        (For all Cases Filed on or after 01/01/2018)
                        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                               STATES TRUSTEE
                             PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                                         CLERK’S CM/ECF POLICY 9

            Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclosure of compensation opposing said fees in their entirety, or in a specific amount, no later than the last day for filing objections to
 confirmation of the chapter 13 plan.

                                                                        PROOF OF SERVICE
           The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 trustee,
 and U. S. trustee pursuant to Local Bankruptcy Rule 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper form (first class
 mail).

     Date
                                                                                      Signature of Attorney




[2030edva ver. 01/18]
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-70059-FJS                      Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                Desc Main
                                                                     Document      Page 68 of 82

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Robert William Loulies
 Debtor 2              Deborah Marie Loulies                                                               1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of Virginia
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                         4,632.51        $        1,904.60
  3. Alimony     and maintenance   payments.   Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $              0.00
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from a business, profession, or farm $                  0.00 Copy here -> $                  0.00      $              0.00
  6. Net income from rental and other real property
                                                                                    Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from rental or other real property             $        0.00 Copy here -> $                  0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-70059-FJS                       Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                                  Desc Main
                                                                     Document      Page 69 of 82
 Debtor 1     Robert William Loulies
 Debtor 2     Deborah Marie Loulies                                                                       Case number (if known)



                                                                                                      Column A                      Column B
                                                                                                      Debtor 1                      Debtor 2 or
                                                                                                                                    non-filing spouse
  8. Unemployment compensation                                                                        $                  0.00       $            0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $                  0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                          $                  0.00       $            0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                        $                  0.00       $            0.00
                                                                                                      $                  0.00       $            0.00
                  Total amounts from separate pages, if any.                                     +    $                  0.00       $            0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $       4,632.51          +   $       1,904.60      =   $      6,537.11

                                                                                                                                                     Total current monthly
                                                                                                                                                     income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                                 Copy line 11 here=>              $          6,537.11

              Multiply by 12 (the number of months in a year)                                                                                            x 12
       12b. The result is your annual income for this part of the form                                                                    12b. $           78,445.32

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  VA

       Fill in the number of people in your household.                        3
       Fill in the median family income for your state and size of household.                                                             13.    $         89,593.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Robert William Loulies                                             X /s/ Deborah Marie Loulies
                Robert William Loulies                                                     Deborah Marie Loulies
                Signature of Debtor 1                                                      Signature of Debtor 2
        Date January 7, 2019                                                       Date January 7, 2019
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.



Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48             Desc Main
                                                                     Document      Page 70 of 82
 Debtor 1    Robert William Loulies
 Debtor 2    Deborah Marie Loulies                                                                Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 07/01/2018 to 12/31/2018.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Dynarc Inc.
Income by Month:
 6 Months Ago:                                    07/2018                  $4,225.31
 5 Months Ago:                                    08/2018                  $5,132.17
 4 Months Ago:                                    09/2018                  $4,208.52
 3 Months Ago:                                    10/2018                  $5,184.23
 2 Months Ago:                                    11/2018                  $4,314.85
 Last Month:                                      12/2018                  $4,730.00
                                 Average per month:                        $4,632.51




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48             Desc Main
                                                                     Document      Page 71 of 82
 Debtor 1    Robert William Loulies
 Debtor 2    Deborah Marie Loulies                                                                Case number (if known)


                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 07/01/2018 to 12/31/2018.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Greenbrier Ford, Inc.
Income by Month:
 6 Months Ago:                                    07/2018                      $0.00
 5 Months Ago:                                    08/2018                      $0.00
 4 Months Ago:                                    09/2018                      $0.00
 3 Months Ago:                                    10/2018                  $1,103.00
 2 Months Ago:                                    11/2018                  $2,032.00
 Last Month:                                      12/2018                  $1,648.00
                                 Average per month:                         $797.17




Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Mobile Preventive Maintenance
Income by Month:
 6 Months Ago:                                    07/2018                  $1,901.30
 5 Months Ago:                                    08/2018                  $2,179.10
 4 Months Ago:                                    09/2018                  $1,807.80
 3 Months Ago:                                    10/2018                   $756.40
 2 Months Ago:                                    11/2018                      $0.00
 Last Month:                                      12/2018                      $0.00
                                 Average per month:                        $1,107.43




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                            page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48             Desc Main
                                                                     Document      Page 72 of 82
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48                 Desc Main
                                                                     Document      Page 73 of 82


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48               Desc Main
                                                                     Document      Page 74 of 82
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-70059-FJS                         Doc 1           Filed 01/07/19 Entered 01/07/19 17:34:48               Desc Main
                                                                     Document      Page 75 of 82
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
    Case 19-70059-FJS   Doc 1    Filed 01/07/19 Entered 01/07/19 17:34:48   Desc Main
                                Document      Page 76 of 82

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        ADT Security Services
                        PO Box 371878
                        Pittsburgh, PA 15250-7878


                        ARS Account Resolution
                        1643 Harrison Pkwy Ste 1
                        Fort Lauderdale, FL 33323


                        Bank of America
                        c-o National Enterprise Systems
                        2479 Edison Blvd., Unit A
                        Twinsburg, OH 44087-2340


                        Barclays Bank Delaware
                        Attn: Bankruptcy
                        PO Box 8801
                        Wilmington, DE 19899


                        Barter Authority



                        Boddie-Noell Enterprises, Inc.
                        PO Box1908
                        Rocky Mount, NC 27802-1908


                        Capital One Bank (USA), N.A.
                        PO Box 85168
                        Richmond, VA 23286-8114


                        Capital One, N.A.
                        c-o Glasser & Glasser, PLC
                        PO Box 3400
                        Norfolk, VA 23514


                        Cardiovascular Associates
                        5700 Cleveland Street
                        Suite 228
                        Virginia Beach, VA 23462


                        CBNA
                        PO Box 6189
                        Sioux Falls, SD 57117
Case 19-70059-FJS   Doc 1    Filed 01/07/19 Entered 01/07/19 17:34:48   Desc Main
                            Document      Page 77 of 82




                    Chesapeake Commissioner of Revenue
                    Rusty Barath Business Tax Specialist
                    306 Cedar Rd
                    1st Floor City Hall
                    Chesapeake, VA 23322


                    Childrens Hosp Kings Daughters
                    c/o SCA
                    PO Box 910
                    Edenton, NC 27932-0910


                    City of Chesapeake
                    Treasurer's Office
                    P.O. Box 16495
                    Chesapeake, VA 23328-6495


                    City of Portsmouth
                    Treasurer
                    801 Crawford Street, #C
                    Portsmouth, VA 23704


                    Client Services, Inc.
                    3451 Harry Truman Blvd
                    Saint Charles, MO 63301-4047


                    Columbia Gas Of Virginia
                    PO Box 742529
                    Cincinnati, OH 45274-2529


                    Comenity Bank
                    Bankruptcy Department
                    PO Box 182125
                    Columbus, OH 43218-2273


                    Comenity Bank
                    PO Box 182789
                    Columbus, OH 43218


                    Commonwealth of Virginia
                    PO Box 2369
                    Richmond, VA 23218-2369
Case 19-70059-FJS   Doc 1    Filed 01/07/19 Entered 01/07/19 17:34:48   Desc Main
                            Document      Page 78 of 82




                    Commonwealth of Virginia
                    Office of Compliance
                    District Office - Norfolk
                    P. O. Box 13947
                    Chesapeake, VA 23325


                    Contract Callers Inc.
                    501 Greene Street
                    3rd Floor Ste 302
                    Augusta, GA 30901


                    Cox Communications
                    PO Box 9001087
                    Louisville, KY 40290-1087


                    Credit Control Corp
                    PO Box 120568
                    Newport News, VA 23612-0568


                    Credit Control Corp.
                    PO Box 120570
                    Newport News, VA 23612-0570


                    Dominion Virginia Power
                    PO Box 26543
                    Richmond, VA 23290-0001


                    Emergency Coverage Corp.
                    PO Box 740023
                    Cincinnati, OH 45274-0023


                    Emergency Medicine Associates
                    PO Box 88087
                    Chicago, IL 60680-1087


                    Endocrinology & Diabetes Center
                    3205 Churchland Blvd.
                    Chesapeake, VA 23321-5205


                    First Data
                    265 Broad Hollow R
                    Melville, NY 11747
Case 19-70059-FJS   Doc 1    Filed 01/07/19 Entered 01/07/19 17:34:48   Desc Main
                            Document      Page 79 of 82




                    First Data Global Leasing
                    PO Box 173845
                    Denver, CO 80217


                    First Data Global Leasing
                    4000 Coral Ridge Drive
                    Pompano Beach, FL 33065


                    FMF Capital LLC
                    25800 Northwestern Hwy #875
                    Southfield, MI 48075


                    FMF Capital LLC
                    c/o US Bank National Associates
                    4801 Frederica Street
                    Owensboro, KY 42301


                    Glasser & Glasser PLC
                    Collections Department
                    PO Box 3400
                    Norfolk, VA 23514


                    HRRG
                    PO Box 5406
                    Cincinnati, OH 45273-7942


                    Hunter Warfield
                    4620 Woodland Corporate Blvd
                    Tampa, FL 33614


                    Internal Revenue Service
                    Department of the Treasury
                    Ogden, UT 84201-0038


                    Kingsley Lane Clinical Laboratory Asso
                    PO Box 75662
                    Baltimore, MD 21275-5662


                    Liberty Medical, LLC
                    PO Box 206228
                    Dallas, TX 75320-6228


                    Maryview Medical Center
                    PO Box 277199
                    Atlanta, GA 30384-7199
Case 19-70059-FJS   Doc 1    Filed 01/07/19 Entered 01/07/19 17:34:48   Desc Main
                            Document      Page 80 of 82




                    Medical Center Radiologists, Inc.
                    PO Box 37
                    Indianapolis, IN 46206-0037


                    Medtronic
                    13019 Collection Center Dr
                    Chicago, IL 60693-0130


                    Midland Funding
                    2365 Northside Drive #300
                    San Diego, CA 92108


                    Midland Funding
                    8875 Aero Drive Ste 200
                    San Diego, CA 92123


                    Midland Funding LLC
                    Assignee of Synchrony Bank
                    PO Box 2121
                    Warren, MI 48090


                    Mr. Cooper
                    8950 Cypress Waters Blvd
                    Coppell, TX 75019


                    Northstar Location Services, LLC
                    Attn: Financial Services Dept
                    4285 Genesee Street
                    Buffalo, NY 14225-1943


                    Online Collections
                    PO Box 1489
                    Winterville, NC 28590


                    Patient First
                    c/o Receivables Management Systems
                    7206 Hull Street Rd Ste
                    Richmond, VA 23235


                    Performant Recovery, Inc.
                    PO Box 9045
                    Pleasanton, CA 94566-9045
Case 19-70059-FJS   Doc 1    Filed 01/07/19 Entered 01/07/19 17:34:48   Desc Main
                            Document      Page 81 of 82




                    Port Alliance FCU
                    5670 Raby Road
                    Norfolk, VA 23502


                    PortAlliance
                    PO Box 12719
                    Norfolk, VA 23541-0719


                    Portfolio Recovery & Affil
                    120 Corporate Blvd, Ste 1
                    Norfolk, VA 23502


                    Portfolio Recovery Associates LLC
                    PO Box 12914
                    Norfolk, VA 23541


                    Portsmouth Anesthesia
                    c/o J L Walston & Associate
                    326 S Main Street
                    Emporia, VA 23847


                    Proactiv
                    PO Box 2020
                    Harlan, IA 51593-0001


                    RAS Crane LLC
                    10700 Abbott's Bridge Road
                    Duluth, GA 33097


                    RAS Trustee Services, LLC
                    c/o Keith M. Yacko, Esq.
                    RAS Crane, LLC
                    11900 Parklawn Drive, Ste 310
                    Rockville, MD 20852


                    Reiss F. Wilks, Esq.
                    6802 Paragon Place, Ste 410
                    Richmond, VA 23230


                    Robert W. Sullivan, DPM PC
                    1700 Pleasure House Road
                    Suite 101-102
                    Virginia Beach, VA 23455
Case 19-70059-FJS   Doc 1    Filed 01/07/19 Entered 01/07/19 17:34:48   Desc Main
                            Document      Page 82 of 82




                    Sentara Medical Group
                    PO Box 179
                    Norfolk, VA 23501-0179


                    Sentara Medical Group
                    c/o J L Walston & Assoc
                    326 S Main St
                    Emporia, VA 23847


                    Southside Eye Care, PLLC
                    3206 Churchland Blvd
                    Chesapeake, VA 23321


                    SYNCB / Sams Club
                    4125 Windward Plaza
                    Alpharetta, GA 30005


                    Synchrony Bank
                    PO Box 950061
                    Orlando, FL 32896-0061


                    The Business Backer, LLC.
                    c-o Shenandoah Legal Group P.C.
                    3807 Brandon Ave., SW
                    Roanoke, VA 24018


                    The Group for Women
                    880 Kempsville Rd # 2200
                    Norfolk, VA 23502


                    US Bank
                    4801 Fredonca Street
                    Owensboro, KY 42301


                    Verizon
                    P.O. Box 660720
                    Dallas, TX 75266-0720


                    Western Branch Center for Women
                    3806 Poplar Hill Road, Ste C
                    Chesapeake, VA 23321-5536


                    Women's Imaging Center of Portsmouth, LL
                    PO Box 844567
                    Boston, MA 02284-4567
